Citation Nr: 1523640	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-21 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for a thyroid disorder.  



REPRESENTATION

Appellant represented by: 	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to April 1995.  He was subsequently a Member of the Reserve from April 1995 to July 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This appeal was previously before the Board in February 2014.  The Board remanded it for additional development, and it has been returned to the Board for further review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDING OF FACT

The Veteran currently has hypothyroidism, and evidence indicates that it was at least as likely as not a related to in-service sarcoidosis.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for a thyroid disorder are met.  38 U.S.C.A. §§  1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§  3.102, 3.303 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran asserts that his Graves' disease, the treatment for which led to his current hypothyroidism, was a result of sarcoidosis incurred during his active duty service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110; 38 C.F.R. §  3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §  3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's service treatment records reveal that, in 1987, he underwent chest X-rays that were found to be consistent with sarcoidosis.  In February 2002, the Veteran was diagnosed with Graves' disease, a hyperthyroid condition.  In 2004, treatment for Graves' disease caused the Veteran to develop chronic hypothyroidism.  The question, then, is whether sarcoidosis caused the Veteran to develop Graves' disease.  

In April 2012, the Veteran submitted medical literature stating that it is possible, albeit rare, for sarcoidosis to cause hyperthyroidism.  

The Veteran was afforded a VA examination pertinent to this claim in May 2012.  The examiner, a physician assistant, noted that the Veteran did not currently have sarcoidosis and opined that it was less likely than not that any past sarcoidosis could have caused Graves' disease because "Medical evidence does not support" the contention that the former can cause the latter.  The examiner did not address the medical literature the Veteran had submitted.  

In its February 2014 remand, the Board instructed the RO to afford the Veteran a second VA examination, this time by a specialist in endocrine disorders who would more thoroughly address the appellant's medical history and the medical literature he submitted.  In April 2014, the Veteran was afforded a second VA examination but, because that examiner was a physician assistant, which was contrary to the terms of the Board's remand, the Veteran was afforded a third VA examination in September 2014.  The September 2014 examiner, who was a specialist in endocrine disorders, found that it was at least as likely as not that the Veteran's "sarcoidosis diagnosed during active duty may have led to or contributed to development of thyroid antibodies that cause Graves' disease."

Because the most qualified of the VA examiners found that it was at least as likely as not that the Veteran's sarcoidosis caused or contributed to his Graves' disease, the evidence is at least in equipoise as to whether sarcoidosis caused or contributed to the appellant's current hypothyroidism.  Resolving reasonable doubt in the Veteran's favor, service connection for a thyroid disorder is granted.  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a thyroid disorder is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


